Name: The Schengen acquis - Decision of the Executive Committee of 25 April 1997 on awarding the contract for the SIS II preliminary study (SCH/Com-ex (97) 2, rev. 2)
 Type: Decision
 Subject Matter: Europe;  free movement of capital;  information and information processing;  budget
 Date Published: 2000-09-22

 Avis juridique important|41997D0002The Schengen acquis - Decision of the Executive Committee of 25 April 1997 on awarding the contract for the SIS II preliminary study (SCH/Com-ex (97) 2, rev. 2) Official Journal L 239 , 22/09/2000 P. 0440 - 0440DECISION OF THE EXECUTIVE COMMITTEEof 25 April 1997on awarding the contract for the SIS II preliminary study(SCH/Com-ex (97) 2 rev. 2)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to the decision adopted at the meeting held in Luxembourg on 19 December 1996 to create a second generation SIS, SIS II, which should not just permit the integration of all Schengen States but should also comprise new functions,Whereas the creation of SIS II involves conducting a preliminary study to define the architecture of the new system and whereas, to this end, a procedure must be initiated in accordance with Directive 92/50/EEC of 18 June 1992 relating to the coordination of procedures for the award of public service contracts,HAS DECIDED AS FOLLOWS:1. Portugal is hereby instructed to work closely with the other Schengen States to award the contract for the preliminary study for SIS II by initiating a procedure in accordance with Directive 92/50/EEC of 18 June 1992 relating to the coordination of procedures for the award of public service contracts and in accordance with applicable Portuguese law.2. Portugal is hereby entrusted with the coordination and budgetary management of this project, whilst working closely with the other Schengen States.3. A Financial Regulation shall be drawn up to regulate all the budgetary questions related to the preliminary study for SIS II; this Regulation should provide Portugal with all the legal and financial guarantees.4. An Administrative Regulation shall also be drawn up to define clearly the powers and obligations of all parties involved, namely the contracting authority, the Schengen States and the Schengen Secretariat.5. The Schengen Secretariat shall coordinate the project, including administrative management and coordination between the various Schengen working groups, in close collaboration with the project manager and the head of budgetary management.6. The Executive Committee hereby awards a mandate to the Central Group to supervise the procedure, more specifically with regard to:(a) the specifications for the preliminary study for SIS II and the notice of call for tenders;(b) the Financial Regulation and the Administrative Regulation.Lisbon, 25 April 1997.The ChairmanFrancesco Seixas da Costa